DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the frequency information"; “the summed center frequency coefficients”; “the center frequency coefficients”; “the spatial and temporal information” in lines 9, 10-11, 12-13, and 15, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the respective pixel values” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8 are rejected based on their respective dependencies upon claim 1 and 2.
Claim 9 recites the limitation “the digital signal”; “the background”; “the changes” in line 5, 10, and 11, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recited the limitations “the gradient”; the average value”; “the background data gradient”; “the object data gradient”; “the respective images” in lines 3, 3, 4-5, 6, and 9, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 12-14 are rejected based on their respective dependencies upon claims 9 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zahavi et al. (Zahavi) (US 2008/0285856) (aircraft detection [0077]; generating coefficients using a transform [0081]; combining coefficient values [0096]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488